Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed May 25, 2022.
Claims 1-5 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-5 (corresponding to Species 1, Group 1) in the reply filed on May 25, 2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 25, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro (WO 2017/149422 A1) in view of Hofmann et al. (US Pub. No. 2002/0170278 A1, herein, Hofmann).
Regarding claim 1, Toro discloses a method for realising a package (C – Fig. 3) comprising the following steps: 
arranging a first longitudinal edge (L2) of the package in a substantially horizontal position (Fig. 9); 
stacking a predefined number of ceramic tiles (“ceramic tiles” – Pg 1, ln 5) to form a pile (A) on the first longitudinal edge (Fig. 10); 
arranging a second longitudinal edge (L2) of the package on the pile (See L2 in Fig. 12); 
associating a bottom (L1) of the package with a first longitudinal side of the first and of the second longitudinal edge (adjacent to end flaps L4 in Fig. 12), on a bottom flank of the pile (See Fig. 11 below); 
associating a first transversal edge (See L1 in Figs. 2 and 14) of the package with a first transversal side of the first and of the second longitudinal edge, on a first transversal flank of the pile (See Fig. 11 below); 
associating a second transversal edge (See L1 in Figs. 2 and 14) of the package with a second transversal side of the first and of the second longitudinal edge, on a second transversal flank of the pile (See Fig. 11 below). 
Toro does not expressly disclose the step of rotating the package resting on the bottom.
Hofmann teaches rotating (via 3, 5) the package (“a bundle of packages” – Para [0018]) resting on the bottom (at 13 in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Toro with the step of rotating the package resting on the bottom as taught by Hofmann in order to further allow for easier handling by an operator after the package has been filled.


    PNG
    media_image1.png
    410
    560
    media_image1.png
    Greyscale

Toro, Fig. 11

Regarding claim 5, Toro in view of Hofmann teaches the method as recited above wherein the longitudinal edges, the bottom and the transversal edges are associated with each other through a removable means (“adhesive” - Toro, Pg 8, lns 1-7).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro (WO 2017/149422 A1) in view of Hofmann et al. (US Pub. No. 2002/0170278 A1, herein, Hofmann) and further in view of Theriault et al. (US Pub. No. 2016/0039589 A1, herein, Theriault).
Regarding claim 2, Toro in view of Hofmann teaches the method as recited above.
Toro in view of Hofmann does not expressly disclose the step of applying one or more containment bands to the pile, on the side facing upwards opposite to the bottom.
Theriault teaches applying one or more containment bands (152 – Fig. 9) to the pile (110 – Figs. 3-4), on the side facing upwards opposite to the bottom (Fig. 9, Para [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method taught by Toro in view of Hofmann with applying one or more containment bands to the pile, on the side facing upwards opposite to the bottom as taught by Theriault in order to further secure the pile within the package.

Regarding claim 3, Toro in view of Hofmann and teaches the method as recited above, comprising a step of associating one or more upper elements (Theriault, 150) with a second longitudinal side of the first and of the second lateral edge (Theriault, Fig. 8, Para [0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method taught by Toro in view of Hofmann with associating one or more upper elements with a second longitudinal side of the first and of the second lateral edge as taught by Theriault in order to further secure the pile within the package.

Regarding claim 4, Toro in view of Hofmann and teaches the method as recited above, wherein said one or more upper elements are arranged longitudinally and/or transversally (Theriault, Fig. 8, Para [0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method taught by Toro in view of Hofmann so that one or more upper elements are arranged longitudinally and/or transversally as taught by Theriault in order to further secure the pile within the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 6, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731